WANAMAKER, J.
Epitomized Opinion
Schario was convicted by the Canton Criminal Court of violating the Crabbe Act and prosecuted error to the common pleas, in which a petition in error was filed within 30 days after the judgment. More than 30 days after the filing of the petition in error the State moved to dismiss the action because more than 30 days had passed since the filing and the case had not been heard by the common pleas court. The motion was sustained, error prosecuted to the Appeals Court where the judgment was affirmed and now error is prosecuted to this court. Held by Supreme Court in reversing the judgment:
1. The language of the law, constitutional or statutory, should be given the ordinary and usual meaning of the words and phrases enployed.
2. Sections 6212-13 to 6212-20, G. C., providing among other things that “the case shall be heard by such reviewing court within not more than thirty court days after filing such petition in error,” does not include within its terms the final consideration, determination and judgment upon such petition in error, and the record therein.
3. So much of such act (Section 6212-20, G. C., as reads, “A petition in error . . . filed in any court to reverse a conviction for a violation of this act, or to reverse a judgment affirming such conviction . . . shall be heard by such reviewing court within not more than thirty court days after filing of such petition in error is in conflict with the constitution, and is null and void.
4. An act of the general assembly attempting to peremptorily prescribe the time within which any court in the exercise of its judicial function shall hear or determine a matter properly within its jurisdiction is a legislative invasion of judicial power, and, as such, is unreasonable and unconstitutional, and therefore null and void.